Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 6-8 and 17-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “determining a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within the frequency band by selecting the frequency separation from a plurality of frequency separations that are possible for the band, based on at least one of a power of the transmit signal, a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal…wherein each of the plurality of frequency separations corresponds to a predefined transmit-receive frequency separation value, and wherein selecting the frequency separation comprises: comparing at least one of a parameter indicative of a power of the transmit signal, a parameter indicative of a number of physical channels associated with the receive signal, and a parameter indicative of a number of physical channels associated with the receive signal with a threshold; and selecting a transmit-receive frequency separation value from the plurality of predefined transmit-receive frequency separation values based on the comparison”, as substantially described in independent claim(s) 1 and 21.  These limitations, in combination with the remaining limitations of claim(s) 1 and 21 is/are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “determine a frequency separation between a frequency of a transmit signal and a frequency of a receive signal within a frequency band in a wireless communications network by selecting the frequency separation from a plurality of frequency separations that are possible for the band, based on at least one of a number of physical channels associated with the transmit signal, and a number of physical channels associated with the receive signal, and transmit and receive signals in the frequency band in accordance with the determined frequency separation”, as substantially described in independent claim(s) 22 and 24.  These limitations, in ) 22 and 24is/are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474